Los hechos están expresados en la opinión.
El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
El apelante Manuel Viñas Caamaño presentó en la 'Corte' de Distrito de Arecibo en 25 de enero de 1916 demanda de ter-cería de bienes inmuebles contra la mercantil Candía y Com-pañía y otros, y también una petición para que se decretase un injunction prohibiendo que Candía y Ca. vendieran ciertas fincas cuyo remate judicial había hecho anunciar para el 31 de enero de 1916 mientras se resolviera su demanda de tercería, fundándose para la prohibición solicitada en que es dueño de las fincas, que las posee y las cultiva habiendo invertido en ellas cuantiosos intereses y en que de llevarse a cabo el re-mate anunciado se originaría una multiplicidad de procedi-mientos judiciales, siendo la restricción pedida saludable para salvar al peticionario de sufrir daños de consideración y pér-didas irreparables difíciles de justipreciar.
Señalado día para oir a las partes y decretada mientras tanto la suspensión de la venta, recayó luego la resolución ape-lada que declaró no haber lugar a expedir la orden prohibi-toria solicitada.
De las pruebas aportadas a la vista de la solicitud resulta que en noviembre 21 de 1912 la mercantil Gandía & Ga. de-mandó en la Corte de Distrito de Arecibo a Francisco Alonso* después su sucesión, en cobro de pesos obteniendo sentencia favorable en enero 8 de 1914 la cual fué anotada cinco días después en el registro ele sentencias del Registro de la Propie-dad de Arecibo y en el índice de él. Tal sentencia fué apelada a este Tribunal Supremo y por nosotros confirmada en 5 de mayo de 1915. Mientras esto ocurría, y con posterioridad a-
*802la anotación de la sentencia en el registro de la propiedad, el apelante Viñas presentó demanda en cobro de pesos en la mis-ma corte el 17 de abril de 1914 contra el deudor de Gandía & Ca. en la que recayó sentencia favorable al demandante de fecha junio 2 de 1914 y para su cumplimiento fueron subas-tadas y se le adjudicaron varias fincas rústicas en 25 de agosto de 1914, haciéndole conocer el marshal la anotación que a su .favor tenía Gandía & Ca. Cuando esta sociedad quiso cum-plir su sentencia y se anunció para el 31 de enero de .1916 el remate de las mismas fincas que habían sido adjudicadas a Viñas fué que presentó éste su solicitud de prohibición antes reseñada, y la demanda de tercería que fundó en ser dueño de dichas fincas y estar en posesión de ellas.
La apelada Gandía & Ca. excepcionó la solicitud de prohi-bición provisional, negó que el remate que origina la petición pueda ocasionar multiplicidad de procedimientos judiciales m daños' y perjuicios irreparables, y reprodujo las defensas de su contestación a la demanda de tercería tendentes a demos-trar que las fincas en litigio están sujetas a su anotación de la sentencia y a la venta, a pesar de la adjudicación que se hizo a Viñas.
En el caso de Trujillo, Mercado & Co. v. Rodríguez, 16 D. P. R. 132, reconocimos el principio que rige en materia de in-terdictos prohibitorios (injunctions) según el cual para que esté justificada su concesión es necesario que el derecho del demandante sea claro en cuanto a los hechos y a la ley que los regule; principio que ha sido aceptado por nuestra lev vigente sobre la materia.
Por tanto la principal cuestión a resolver en este caso es si el título que ostenta el peticionario es claro en cuanto a los hechos y a la ley.
El apelante Viñas adquirió las fincas que pertenecían a la Sucesión Alonso después de haber sido anotada en el re-gistro de sentencias del registro de la propiedad y en su índice la sentencia que contra la Sucesión Alonso había obtenido Gandía & Ca., dé acuerdo con la ley de 8 de marzo de 1906 pro-*803veyendo la forma de establecer gravámenes sobre inmuebles por sentencia, cava sección fia. establece que criando una sen-tencia fuere inscrita en el registro de sentencias del regis-trador de la propiedad, tendrá desde luego el efecto de rm gravamen sobre todos los inmuebles, del demandado, no exentos de embargo, radicados en el distrito donde se inscribiere y sobre todos los que posteriormente adquiriese en dicho dis-trito, teniendo tal gravamen el alcance y prelación que se de-termina en el párrafo cuarto del artículo 1824 del Código Civil, boy párrafo 5 del mismo artículo por virtud de enmienda que de él se hizo en 1910. Este artículo y párrafo dispone que gozarán de preferencia con relación a determinados bienes in-muebles y derechos reales del deudor, los créditos preventi-vamente anotados en el registro de la propiedad en virtud de mandamiento judicial por embargos, secuestros o ejecución de sentencias, sobre los bienes anotados, y sólo en cuanto a créditos posteriores.
Cuando Viñas adquirió las fincas estaban sujetas a un gravamen por sentencia, hecho que conoció no sólo por el aviso que le dió el márshal en el momento de la subasta sino prin-cipalmente porque el registro es público y da conocimiento a todos, y por tanto las compró sujetas a la obligación de responder de la cantidad especificada en la sentencia registrada de Gandía & Ca., poi*que según el artículo 71 de la Ley Hipo-tecaria su adquisición fué sin perjuicio del derecho de Gandía & Ca. y sólo podrá liberarlas pagando la cantidad a que esta-ban afectas.
Por consiguiente el apelante no solamente carece de un título claro en. contra de Gandía y Compañía, por lo que no tiene derecho al remedio que solicitó y que le fué negado pol-la resolución apelada, sino que está subordinado al derecho del apelado de cobrarse su sentencia con los bienes gravados y adquiridos posteriormente por el apelante.
La resolución apelada debe ser confirmada.

Confirmada la resolución afolada.

*804Jueces concurrentes: Sres. Presidente Hernandez y Aso-ciados Wolf, del Toro y Hutchison.